DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the inlet nozzle of the heat exchanger" in the third line. There is no prior recitation of this limitation in the claim or any of the claims from which it depends. As such, there is insufficient antecedent basis for this limitation in the claim. For the purposes of examination it is taken to be “an inlet nozzle of the heat exchanger”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al., (DE102014223906A, cited on IDS dated 05/15/2020, see machine translation attached) hereinafter Bauer in view of Hiranuma et al., (JP2008309000A cited on IDS dated 05/15/2020, see machine translation attached) hereinafter Hiranuma.
Regarding Claim 1, Bauer discloses a humidification system for a fuel cell system (Bauer [0002]), comprising: a heat exchanger “140” (Bauer [0050]) including a charge air cooler (Bauer [0010]) having a feed line “160” (Bauer [0050], see also Fig. 1), the feed line including a tube for supplying a flow of cathode gas (Bauer [0050]) which is to be humidified to the heat exchanger (Bauer Fig. 1, cathode feed line “160” leads from humidifier “130” to heat exchanger “140”), an injection nozzle “136” through which water is introduced (Bauer [0050]) drawing from water a storage tank (Bauer [0014]) thus reading on a liquid supply, connected to the moistening device “130” (Bauer [0014]) arranged upstream of the heat exchanger “140” relative to a low direction of the flow of cathode gas (indicated by arrow on feed line “160”, Fig. 1). Bauer further discloses wherein it is desirable to atomize the liquid in order to get good mixing with the air flow (Bauer [0014]). However, Bauer does not explicitly disclose an eddy generator located upstream of the liquid supply. 
In a similar field of endeavor as it pertains to a humidifying device that wishes to atomize and promote good mixing between a liquid stream and a gas stream (Hiranuma [0010]) having a swirling flow generation means (Hiranuma [0008]) reading on an eddy generator, rigidly mounted in the tube (Hiranuma [0009]) including a plurality of fins (Hiranuma [0011]) the fins “29” arranged about the circumference of the tube in a fan shape (Hiranuma [0019], Fig. 3), reading on a stator, located upstream of a liquid supply (injection nozzle) relative to the flow direction of the flow of cathode gas (Hiranuma [0022], Fig. 2), wherein the eddy generator is configured to generate swirls in the flow (Hiranuma [0010]) such that the flow of cathode gas experiences angular momentum (Hiranuma [0010]) which is a velocity component in a circumferential direction of the tube, and shearing force acts between the flow of cathode gas and a liquid provided by the liquid supply, since Hiranuma further discloses wherein this angular momentum provides improved stirring of the liquid into the stream of gas (Hiranuma [0010]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the humidifying system of Bauer to include an eddy generator upstream of the liquid supply as taught by Hiranuma in order to improve mixing of the liquid water stream into the gas stream. 
Regarding Claim 2, Bauer discloses all of the claim limitations as set forth above. Bauer further discloses wherein the humidifying device “130” includes an injection nozzle “136” (Bauer [0050]) arranged on the liquid supply side (Bauer [0014]) and the liquid supply is upstream of the inlet nozzle “136” since the water moving downstream goes first from the liquid supply tank to the injection nozzle “136” and is thus upstream. Bauer further discloses an embodiment wherein the moistening device is integrated into the heat exchanger (Bauer [0021]), thus the injection nozzle “136” is included in the heat exchanger “140”. 
Regarding Claim 3, Bauer discloses all of the claim limitations as set forth above. Bauer further discloses wherein the humidifying device “130” includes an injection nozzle “136” (Bauer [0050]) connected to the feed line (Bauer [0014]) since it injects water into the oxidizing agent (cathode gas), and the liquid supply tank is connected to the inlet nozzle (Bauer [0014]). Bauer further discloses an embodiment wherein the moistening device is integrated into the heat exchanger (Bauer [0021]), thus the injection nozzle “136” is included in the heat exchanger “140”. 
Regarding Claim 6, Bauer discloses all of the claim limitations as set forth above. Bauer further discloses wherein the liquid supply comprises a liquid supply tank (Bauer [0014]), reading on a liquid basin.
Regarding Claim 7, Bauer discloses all of the claim limitations as set forth above. Bauer further discloses wherein the liquid supply basin (Bauer [0014]) is formed on the feed line (Bauer [0014]), since it injects water via nozzle into the oxidizing agent (cathode gas).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer, (DE102014223906A) in view of Hiranuma, (JP2008309000A), as applied to claims 2 and 1, respectively above, and further in view of Becker et al., (DE102015220093A1 cited on IDS dated 05/15/2020, see machine translation attached) hereinafter Becker.
Regarding Claim 4, Bauer discloses all of the claim limitations as set forth above. Bauer does not explicitly disclose wherein the inlet nozzle is arranged lower than a horizontally arranged center line of the heat exchanger. 
In a similar field of endeavor as it pertains to humidifying systems for fuel cells (Becker [0002]) Becker teaches a humidifying device comprising a nozzle 130” (Becker [0017]) arranged lower than a horizontally arranged center line (Becker Annotated Fig. 2) in a water sink (Becker [0025]). Becker teaches that having a nozzle 130” arranged at the bottom in this way can draw in water from the water sink (Becker [0025]) and supply (Becker [0031]), wherein the water sink collects liquid water that did not get fully atomized into the cathode gas stream for efficient reuse (Becker [0015]-[0016]).

    PNG
    media_image1.png
    563
    867
    media_image1.png
    Greyscale

Becker Annotated Fig. 2
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the inlet nozzle of Bauer to be located lower than a horizontally arranged center line as taught by Becker in order to capture and reuse the condensed water in the system for increased efficiency. 
Regarding Claim 5, Bauer discloses all of the claim limitations as set forth above. Bauer does not disclose where the liquid supply storage tank is located in relation to the feed line. 
In a similar field of endeavor as it pertains to humidifying systems for fuel cells (Becker [0002]) Becker teaches a humidifying device comprising a nozzle 130” (Becker [0017]), wherein the liquid supply tank connected to the feed line is substantially in a vertically oriented orientation from below. Becker teaches that having an inlet nozzle 130” arranged at the bottom in this way can draw in water from the water sink (Becker [0025]) and supply (Becker [0031]), wherein the water sink collects liquid water that did not get fully atomized into the cathode gas stream for efficient reuse (Becker [0015]-[0016]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the liquid supply storage tank of Bauer to be connected to the feed line substantially in a vertically oriented orientation from below as taught by Becker in order to capture and reuse the condensed water in the system for increased efficiency.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer, (DE102014223906A) in view of Hiranuma, (JP2008309000A), and Nagayasu et al., (US6309770 cited on IDS dated 05/15/2020) hereinafter Nagayasu.
Regarding Claim 8, Bauer discloses a fuel cell system (Bauer [0001]) comprising a humidification system (Bauer [0002]), comprising: a heat exchanger “140” (Bauer [0050]) including a charge air cooler (Bauer [0010]) having a feed line “160” (Bauer [0050], see also Fig. 1), the feed line including a tube for supplying a flow of cathode gas (Bauer [0050]) which is to be humidified to the heat exchanger (Bauer Fig. 1, cathode feed line “160” leads from humidifier “130” to heat exchanger “140”), an injection nozzle 
Bauer further discloses wherein it is desirable to atomize the liquid in order to get good mixing with the air flow (Bauer [0014]). However, Bauer does not explicitly disclose an eddy generator located upstream of the liquid supply. 
In a similar field of endeavor as it pertains to a humidifying device that wishes to atomize and promote good mixing between a liquid stream and a gas stream (Hiranuma [0010]) having a swirling flow generation means (Hiranuma [0008]) reading on an eddy generator, rigidly mounted in the tube (Hiranuma [0009]) including a plurality of fins (Hiranuma [0011]) the fins “29” arranged about the circumference of the tube in a fan shape (Hiranuma [0019], Fig. 3), reading on a stator, located upstream of a liquid supply (injection nozzle) relative to the flow direction of the flow of cathode gas (Hiranuma [0022], Fig. 2), wherein the eddy generator is configured to generate swirls in the flow (Hiranuma [0010]) such that the flow of cathode gas experiences angular momentum (Hiranuma [0010]) which is a velocity component in a circumferential direction of the tube, and shearing force acts between the flow of cathode gas and a liquid provided by the liquid supply, since Hiranuma further discloses wherein this angular momentum provides improved stirring of the liquid into the stream of gas (Hiranuma [0010]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the humidifying system of Bauer to include an eddy generator upstream of the liquid supply as taught by Hiranuma in order to improve mixing of the liquid water stream into the gas stream. 
Bauer further discloses a fuel cell stack having cathode chambers and anode chambers (Bauer [0006]) the cathode chambers connected to outlet of a humidifier (Bauer Fig. 1 “130”), and further 
In a similar field of endeavor as it pertains to fuel cell systems (Nagayasu col. 1 lines 5-13) Nagayasu teaches a fuel cell system having an having an anode outlet line that recirculates to the anode inlet (Nagayasu Fig. 2, col. 3 lines 41-54) reading on an anode recirculation line, and a condenser “13” that removes the water (Nagayasu col. 3 lines 45-50) reading on a separator, that connects to a liquid supply tank “17” (Nagayasu col. 4 lines 17-21) reading on a liquid line connecting the separator to the liquid supply. Nagayasu further teaches this recirculation system allows for efficiently recovering and recycling waste streams such as excess fuel (Nagayasu col. 1 lines 49-50).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the fuel cell system of Bauer to include an anode recirculation line, and a separator assigned to the anode recirculation line as taught by Nagayasu in order to efficiently recover excess fuel and water vapor.
Regarding Claim 9, Bauer discloses all of the claim limitations as set forth above. Bauer does not explicitly disclose wherein a liquid control element is assigned to or arranged in the liquid line. 
Nagayasu further teaches the anode recirculation line (Nagayasu Fig. 2, col. 3 lines 41-54), wherein the fuel vapor partial pressure can be varied by controlling the temperature of the condenser “13” (Nagayasu col. 4 lines 30-37), reading on a liquid control element.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the anode recirculation line of Bauer to include a liquid control element as taught by Nagayasu in order to improve control over the vapor partial pressure of the fuel.
Regarding Claim 10, Bauer discloses all of the claim limitations as set forth above. Bauer does not explicitly disclose wherein a heat exchanger is arranged in the anode feed line between the fuel storage and the anode chambers.
Nagayasu further teaches a regenerative heat exchanger “12” (Nagayasu col. 3 lines 41-54) arranged in the anode feed line “3c” between the fuel storage supply “10” and the anode chambers of the cell stack “3” (Nagayasu Fig. 2, heat exchanger “12”). Nagayasu teaches that this allows for improved efficiency in reformation of the fuel exhaust (Nagayasu col. 4 lines 44-52).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the fuel cell system of Bauer to include a heat exchanger arranged on the anode feed line as taught by Nagayasu in order to improve efficiency of reforming the exhaust fuel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/ANCA EOFF/Primary Examiner, Art Unit 1722